IMAX Corporation

Exhibit 10.37

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 1, 2014, between
IMAX CORPORATION, a corporation organized under the laws of Canada (the
“Company”), and ROBERT D. LISTER (the “Executive”).

WHEREAS, the Executive currently serves as the Chief Legal and Business
Development Officer of the Company; and

WHEREAS, the Company wishes to enter into this Agreement to engage the Executive
to continue to provide services to the Company, and the Executive wishes to be
so engaged, pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Employment and Duties.

(a) General. Subject to the terms and conditions hereof, the Executive shall
serve as Chief Legal and Business Development Officer of the Company reporting
directly to the Company’s Chief Executive Officer (the “CEO”). The Executive
shall perform the duties and services for the Company commensurate with the
Executive’s position as directed by the CEO from time to time. The Executive’s
principal place of employment shall be offices of the Company in New York, New
York, subject to such travel as the performance of his duties and the business
of the Company may require.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the CEO, and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the CEO or otherwise engage in activities that would impede his
ability to fully perform his obligations hereunder.

2. Term. The Executive’s employment pursuant to this Agreement shall be
effective as of January 1, 2014, and shall terminate upon the earlier to occur
of (i) the Executive’s termination of employment pursuant to Section 4 hereunder
and (ii) December 31, 2017. The period commencing as of January 1, 2014 and
ending on December 31, 2017 is hereinafter referred to as the “Term”.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:



--------------------------------------------------------------------------------

(a) Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) at the rates as follows: $625,000 in 2014; $650,000 in 2015;
$675,000 in 2016; and $700,000 in 2017. The Base Salary will be payable in
substantially equal installments in accordance with the Company’s ordinary
payroll practices as established from time to time.

(b) Bonus. The Executive shall be eligible to receive a discretionary incentive
bonus as determined in the sole discretion of the Company (the “Bonus”). The
target amount of the Bonus shall be 60% of the Base Salary (the “Target Bonus”).
The actual amount of the Bonus shall be based upon the attainment of individual
and Company performance goals and objectives consistent with the Company’s
practices with respect to similarly-situated executives and approved by the
Compensation Committee of the Board of Directors of the Company (the “Board”) in
its sole discretion. The Bonus (if any) shall be paid on the date on which the
Company pays out bonuses to senior executives generally; provided, however, that
the Executive remains employed by the Company as of such date (except as
otherwise provided herein); and provided, further, that in no event shall the
Bonus be paid later than March 15th of the subsequent year.

(c) Equity Awards.

(i) Each year during the Term the Executive shall receive an equity award with
an aggregate grant date fair market value of $1,400,000. The annual grants will
be comprised of a mix of nonqualified stock options (the “Options”) to purchase
common shares of the Company, no par value (the “Common Shares”) and Restricted
Stock Units (“RSUs”) as follows:

2014: 50% Options, 50% RSUs

2015: 40% Options, 60% RSUs

2016: 33% Options, 67% RSUs

2017: 25% Options, 75% RSUs

(ii) The Options and RSUs shall be granted on the terms and conditions set forth
in the IMAX Corporation Long-Term Incentive Plan (the “LTIP”), the grant
agreements to be entered into between the Company and the Executive pursuant to
the LTIP, and this Agreement. Options and RSUs shall be granted on or about the
time that awards are generally granted to the Company’s senior executives.
Except as otherwise provided herein, the Executive must be employed by the
Company on the date of grant in order to receive the Options and RSUs.

(iii) For purposes of determining the number of Options and RSUs to be granted
pursuant to this Section 3(c), the Company shall value (i) the Options in a
manner consistent with the Company’s financial statement reporting and (ii) the
RSUs based on the Fair Market Value of the Common Shares on the date of grant
(as defined in the LTIP). The Options and RSUs shall vest in four (4) equal
annual installments beginning on the first anniversary of the applicable grant
date. The exercise price of the Options shall be the Fair Market Value of the
Common Shares on the date of grant. The Options shall have a seven (7) year
term.



--------------------------------------------------------------------------------

(d) Benefit Plans. During the Term, the Executive shall be entitled to
participate, on the same basis and at the same level as generally available to
other senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and deferred
compensation plans or programs of the Company now existing or hereafter
established, as in effect from time to time.

(e) Automobile. The Company shall provide the Executive with a leased automobile
at a monthly cost of up to $1,200 per month (the “Automobile Payment”). In
addition, the Company shall pay (i) all expenses relating to the maintenance and
upkeep of the leased automobile and (ii) the Executive’s cost of parking near
the Company’s New York, New York offices, each in accordance with Company
policies in effect for senior executives from time to time.

(f) Vacation. The Executive shall be entitled to vacation time consistent with
the applicable policies of the Company for other senior executives of the
Company as in effect from time to time, but in no event less than twenty-five
(25) days per year.

(g) Offices. The Company shall provide the Executive with (i) an office at each
of the Company’s offices in New York, New York and Mississauga, Ontario and
(ii) a full-time administrative assistant at the Company’s New York offices.

(h) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in the fulfillment of his
duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time. Payments with respect to
reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.

4. Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5), and the Executive shall have the right to
terminate his employment at any time and for any reason.

(a) Termination Due to Death or Disability. The Executive’s employment under
this Agreement will terminate upon the Executive’s death and may be terminated
by the Company upon not less than thirty (30) days’ written notice to the
Executive upon the Executive’s Disability (as defined in Section 5). In the
event the Executive’s employment terminates as a result of the Executive’s death
or Disability, the Company shall pay to the Executive (or his estate, as
applicable) (i) the Base Salary and Automobile Payment through and including the
date of termination, (ii) any bonus earned, but unpaid, for the year prior to
the year in which the Executive’s Separation from Service (as defined in
Section 4(b)) or death occurs, and the prorated Target Bonus for the year in
which the Executive’s Separation from Service or death occurs, (iii) an amount
equal to the Executive’s accrued and unused vacation pay as of the date of
termination and (iv) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(including unreimbursed expenses) ((i) through (iv) collectively the “Other
Accrued Compensation and Benefits”),



--------------------------------------------------------------------------------

payable within thirty (30) days of the Executive’s Separation from Service by
reason of death or Disability (or as otherwise expressly set forth in the
applicable plan, program or agreement). Furthermore, upon a termination of
employment as the result of the Executive’s death or Disability, a portion of
the Executive’s Options and RSUs that have already been granted pursuant to this
Agreement shall vest such that, when combined with previously vested Options and
RSUs, an aggregate of 50% of all of the Options and RSUs that have been granted
pursuant to this Agreement shall have vested. Any vested Options shall continue
to be exercisable for a period of 180 days following the date of the Executive’s
death or Disability (but in no event later than the expiration of the term of
such Options). All Options not exercised within such 180-day period shall be
cancelled and shall revert back to the Company for no consideration and the
Executive or his estate, as applicable, shall have no further right or interest
therein. Except as provided in this Section 4(a), the Executive shall have no
further right to receive any other compensation or benefits after a termination
of employment due to the Executive’s death or Disability.

(b) Termination for Cause; Resignation. If, prior to the expiration of the Term,
the Executive incurs a “Separation from Service” within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) by reason of the Company’s termination of the Executive’s employment for
Cause (as defined in Section 5) or if the Executive resigns from his employment
during the Term for any reason other than for Good Reason (as defined in
Section 5), (A) the Executive shall be entitled to payment of his Other Accrued
Compensation and Benefits, payable within thirty (30) days after the Executive’s
Separation from Service (or as otherwise expressly set forth in the applicable
plan, program or agreement) and (B) all unvested Options and outstanding RSUs
will be cancelled without consideration and the Executive shall have no further
rights with respect to such Options and RSUs. The Executive shall have no
further right to receive any other compensation or benefits after his
termination for Cause or resignation of employment. The Executive shall provide
thirty (30) days’ written notice to the Company prior to resigning his
employment during the Term.

(c) Termination Without Cause; Resignation for Good Reason.

(i) If, prior to the expiration of the Term, the Executive incurs a Separation
from Service by reason of the Company’s termination of the Executive’s
employment without Cause, or as a result of his resignation for Good Reason (as
defined in Section 5), then the Executive shall receive the Other Accrued
Compensation and Benefits and, subject to Section 4(e) and, in the case of
termination without Cause, subject also to Section 4(f):

(A) the Company shall continue to pay the Executive the Base Salary and
Automobile Payment (at the rate in effect on the date of termination) in
accordance with the Company’s ordinary payroll practices in effect from time to
time for the a period equal to the greater of (A) eighteen (18) months and
(B) the remainder of the Term, with payments commencing on the 60th day
following the Executive’s Separation from Service (the “Severance Period”);



--------------------------------------------------------------------------------

(B) the Company shall provide the Executive with a cash amount equal to the
Target Bonus for the year in which the Executive’s employment is terminated
without Cause or the Executive resigns for Good Reason and each full year
remaining during the Term, with payment to be made on January 15th of the year
following the year to which the Target Bonus relates; provided, however, that in
no event will payment commence prior to the 60th day following the Executive’s
Separation from Service;

(C) the Company shall provide the Executive and his eligible dependents with
continued participation in the Company’s group medical plans applicable to other
senior executives (as in effect from time to time) during the Severance Period
or, in the event such participation is not permitted, a cash payment equal to
the value of the benefit continuation, payable in three semi-annual installments
beginning sixty (60) days following the Executive’s Separation from Service. The
Executive shall continue to be obligated to pay his share of premiums,
deductibles and co-payments which may be deducted from the payment made pursuant
to this Section 4(c)(i)(C) in the same manner as if the Executive was actively
employed. In the event that the Executive obtains subsequent employment and is
eligible to participate in the group medical plans of his new employer, the
Executive agrees to notify the Company promptly, and any coverage provided under
the Company’s group medical plans shall terminate when coverage under the new
employer’s medical plans become effective.

(D) Options and RSUs that have not yet been granted or have not yet vested shall
be treated as follows:

1. If the termination without Cause or resignation for Good Reason occurs prior
to the 2017 grant, the entire 2017 grant (Options and RSUs) is forfeited;

2. If the termination without Cause or resignation for Good Reason occurs prior
to the 2016 grant, the 2016 Option grant is forfeited and the 2016 RSU grant is
granted with immediate vesting;

3. All granted but unvested Options and RSUs following a termination without
Cause or resignation for Good Reason survive and shall vest immediately; and

4. The Executive will have 12 months after a termination without Cause or
resignation for Good Reason to exercise vested Options.

(ii) The Executive shall have no further right to receive any other compensation
or benefits after such termination of employment without Cause or resignation
for Good Reason.



--------------------------------------------------------------------------------

(d) Change of Control. If, within twenty-four (24) months following a Change of
Control and prior to the expiration of the Term, the Executive incurs a
Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause, or as a result of his resignation for Good
Reason, then:

(i) In addition to the payments under Section 4(c) and subject to Section 4(e),
the Executive shall receive a cash payment equal to $1,400,000 for each annual
equity grant under Section 3(c) of this Agreement that has not been made as of
the date of the Separation from Service.

(ii) The Executive shall receive a payment of $107,500.

(iii) Payments pursuant to this Section 4(d) shall be made in equal installments
during the Severance Period in accordance with the Company’s ordinary payroll
practices in effect from time to time commencing sixty (60) days following the
Executive’s Separation from Service.

(e) Execution and Delivery of Release; Restrictive Covenants. The Company shall
not be required to make the payments and provide the benefits under Sections
4(c) and 4(d) (other than the Other Accrued Compensation and Benefits) unless
(i) the Executive executes and delivers to the Company, within sixty (60) days
following the Executive’s Separation from Service, a general waiver and release
of claims in the Company’s standard form and the release has become effective
and irrevocable in its entirety, and (ii) the Executive remains in material
compliance with the Confidentiality, Non-Competition and Intellectual Property
Agreement attached hereto as Exhibit A through the Severance Period (the
“Non-Competition Agreement”). The Executive’s failure or refusal to sign the
release (or the revocation of such release in accordance with applicable laws)
or the Executive’s failure to materially comply with the Non-Competition
Agreement shall result in the forfeiture of the payments and benefits payable
under Sections 4(c) and 4(d).

(f) Mitigation. Subject to the Non-Competition Agreement, the Executive shall be
required to mitigate the amount of any payment provided for under Section 4(c)
(other than the Other Accrued Compensation and Benefits) by seeking other
employment or remunerative activity reasonably comparable to his duties
hereunder. Upon the Executive’s obtaining such other employment or remunerative
activity, future payments under Sections 4(c)(i)(A) and 4(c)(i)(B) shall be
reduced by twenty-five percent (25%). The Executive shall not be required to
mitigate, and there shall be no reduction of future payments under Sections
4(c)(i)(A) and 4(c)(i)(B), following a resignation for Good Reason or a
termination without Cause within 24 months following a Change of Control.

(g) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 21 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive. The date of the Executive’s termination of employment shall be the
date specified in the Notice of Termination.



--------------------------------------------------------------------------------

(h) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and its subsidiaries and affiliates, and (ii) all fiduciary
positions (including as a trustee) the Executive may hold with respect to any
employee benefit plans or trusts established by the Company and its subsidiaries
and affiliates. The Executive agrees that this Agreement shall serve as written
notice of his resignation in this circumstance.

5. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:

(i) the cessation of the Executive’s ability to work legally in the United
States or Canada other than for reasons not within the Executive’s reasonable
control;

(ii) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;

(iii) the continued failure or refusal of the Executive to perform his material
duties;

(iv) the Executive’s conviction of, or plea of nolo contendere to, (A) any
felony or (B) another crime involving dishonesty or moral turpitude or which
reflects negatively upon the Company or otherwise impairs or impedes its
operations;

(v) the Executive’s engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is materially injurious to the Company or any of its subsidiaries or
affiliates;

(vi) the Executive’s material breach of the Non-Competition Agreement or any
material written policy of the Company or any of its subsidiaries or affiliates;

(vii) any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates;

provided, however, that no event or condition described in clauses (i), (ii) and
(v) through (vii) shall constitute Cause unless (A) the Company first gives the
Executive written notice of its intention to terminate his employment for Cause
and the grounds for such termination, (B) such grounds for termination (if
susceptible to correction) are not corrected by the Executive within thirty
(30) days of his receipt of such notice (or, in the event that such grounds
cannot be corrected within such thirty (30)-day period, the Executive has not
taken all reasonable steps within such thirty (30)-day period to correct such
grounds as promptly as practicable thereafter) and (C) the Company actually



--------------------------------------------------------------------------------

terminates the Executive’s employment with the Company within thirty (30) days
following the expiration of the thirty (30) day cure period; provided, further,
that no act or omission on the Executive’s part shall be considered “willful” if
it is done by the Executive in good faith and with a reasonable belief that his
conduct was lawful and in the best interest of the Company.

(b) Change of Control. For purposes of this Agreement, a “Change of Control” of
the Company will occur if any person or persons acting as a group (other than
Bradley J. Wechsler and Richard L. Gelfond) acquires beneficial ownership of
greater than fifty percent (50%) of the total voting power or fair market value
of the stock of the Company, whether by direct or indirect acquisition or as a
result of a merger or reorganization or a sale of all or substantially all of
the Company’s assets.

(c) Disability. For purposes of this Agreement, “Disability” means a physical or
mental disability or infirmity of the Executive that prevents the normal
performance of substantially all of his duties under this Agreement as an
Executive of the Company, which disability or infirmity shall exist for any
continuous period of 180 days.

(d) Good Reason. For purposes of this agreement, “Good Reason” shall mean the
Executive’s resignation as a result of (i) a material reduction in the
Executive’s responsibilities, positions, titles or reporting responsibilities
from those set forth in this Agreement or (ii) the Company requiring the
Executive to be based at any office or location more than thirty (30) miles from
New York City; provided, however, that no such event shall constitute Good
Reason unless (A) the Executive first gives the Company written notice of his
intention to resign his employment for Good Reason and the grounds for such
resignation, (B) such grounds for resignation (if susceptible to correction) are
not corrected by the Company within thirty (30) days of its receipt of such
notice and (C) the Executive actually resigns his employment with the Company
within thirty (30) days following the expiration of the thirty (30) day cure
period.

6. Nondisparagement. The Executive agrees that at no time during the Executive’s
employment by the Company or thereafter shall the Executive make, or cause or
assist any other person to make, any statement or other communication to any
third party that impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company, its subsidiaries and
affiliates, and their respective directors, officers or employees.

7. Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback as required
under law.

8. Section 409A of the Code.

(a) The payments and benefits provided under this Agreement are intended to
comply with, or be exempt from, Section 409A of the Code (“Section 409A”) and
shall be interpreted or construed consistent with that intent. The Company shall
not accelerate any payment or the provision of any benefits under this Agreement
or make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject



--------------------------------------------------------------------------------

to tax under Section 409A. If, in the good faith judgment of the Company, any
provision of this Agreement could cause the Executive to be subject to adverse
or unintended tax consequences under Section 409A, such provision shall be
modified by the Company in its sole discretion to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the requirements of Section 409A of the Code, provided, however,
that such modification is not financially disadvantageous to the Executive. This
Section 8(a) does not create an obligation on the part of the Company to modify
this Agreement and does not guarantee that the amounts or benefits owed under
this Agreement will not be subject to tax, interest and penalties under
Section 409A.

(b) Anything in this Agreement to the contrary notwithstanding, each payment of
compensation made to the Executive shall be treated as a separate and distinct
installment payment from all other such payments for purposes of Section 409A.
The actual date of payment pursuant to this Agreement shall be within the sole
discretion of the Company. In no event may the Executive be permitted to control
the year in which payment occurs. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.

(c) Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1), if the Executive is a “Specified Executive” within the
meaning of Section 409A(a)(2)(B)(i) on the date of the Executive’s Separation
from Service, then no such payment shall be made or commence during the period
beginning on the date of the Executive’s Separation from Service and ending on
the date that is six (6) months following the Executive’s Separation from
Service or, if earlier, on the date of the Executive’s death. The amount of any
payment that would otherwise be paid to the Executive during this period shall
instead be paid to the Executive on the fifteenth (15th) day of the first
calendar month following the end of the six (6)-month period.

9. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Employee shall have no right, title or interest whatsoever in or to
any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

10. Assignment. This Agreement may be assigned by the Company. The Executive may
not assign or delegate his duties under this Agreement without the Company’s
prior written approval.



--------------------------------------------------------------------------------

11. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

12. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required or permitted to be withheld by law or contract.

13. Amendment; Waiver. Subject to Section 8, this Agreement may not be modified,
amended or waived in any manner, except by an instrument in writing signed by
both parties hereto. The waiver by either party of compliance with any provision
of this Agreement by the other party (including the failure to insist upon
strict compliance with any term, covenant or condition) shall not operate or be
construed as a waiver of (i) any other provision of this Agreement, or (ii) any
subsequent breach by such party of a provision of this Agreement.

14. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed in that State.

15. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New York County, New York in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association.

16. Survival of Certain Provisions. The rights and obligations set forth in this
Agreement that, by their terms, extend beyond the Term shall survive the Term.

17. Entire Agreement. This Agreement and the Non-Competition Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein, and supersedes all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof. All such other negotiations, commitments, agreements and writings
shall have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing shall have no further rights or
obligations thereunder.

18. Severability. In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

20. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

21. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

if to the Company:

IMAX Corporation

110 E. 59th Street

Suite 2100

New York, NY 10022

Attention: Executive Vice President—Human Resources

Facsimile: (212) 371-5510

if to the Executive:

[REDACTED]

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or overnight courier, upon receipt or
(ii) if sent by electronic mail or facsimile, upon receipt by the sender of
confirmation of such transmission; provided, however, that any electronic mail
or facsimile will be deemed received and effective only if followed, within 48
hours, by a hard copy sent by certified United States mail.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed pursuant
to the authority of its Board, and the Executive has executed this Agreement, as
of the date set forth above.

 

IMAX CORPORATION /s/ Richard L. Gelfond

Richard L. Gelfond

CEO

 

ROBERT D. LISTER /s/ Robert D. Lister